DETAILED ACTION
Applicant’s amendment and response dated 11/10/2021 has been provided in response to the 10/5/2021 Office Action which rejected claims 1-8, 10-18 and 20, wherein claims 1 and 11 have been amended. Thus, claims 1-8, 10-18 and 20 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
4.	Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. 
The Office action (pages 9-10) alleges, “Heilbrunn further teaches... disallowed calls comprise...try, throw, and catch...(See e.g. [0021]).” However, Heilbrunn’s (cited 0021) “try...catch” is not disallowed. Heilbrunn (0020-0021) instead teaches disallowing “illegally access and tamper with resources, such as password files or business data. ...deletes a folder...deletes the Rule Engine of another user's app, and finally terminates the whole Virtual Machine, which results in unavailability of the services for all other users”. Heilbrunn’s try/catch is merely incidental and innocuous. Heilbrunn is mischaracterized,” see page 9 of Applicant’s remarks, he examiner respectfully disagrees.
	As mentioned above, Heilbrunn teaches an example of a malicious user-defined rule, as shown in code listing 2. Upon receiving an arbitrary event, it deletes a folder on server 104, starts a browser on a predefined uniform resource locator (URL), deletes the Rule Engine of another user's app, and finally terminates the whole Virtual Machine, which results in unavailability of the services for all other users as well (see e.g. [0021]). For further clarification, Heilbrunn also teaches that malicious code, as part of user-defined rules, should be dynamically identified at runtime and prohibited from being imported and executed; an action intended by one user 102-1 to access data of another user 102-n, and vice versa, may be prohibited (as indicated by the arrows with dashed lines). Similarly, access to file access/network connectivity 116 of runtime library 114 may be prohibited as well (as indicated by the arrow with dashed line). In other examples, malicious rules may terminate process 106, which in turn takes down the services of all other users 102 and other applications running in process 106 as well (see e.g. [0020]). As such, Heilbrunn teaches the limitation as claimed. 
Claim Objections
5.	Claims 2, 7- 9, 12, and 17-19 are objected to because of the following informalities:  
Claim 2, line 2, “the particular method” lacks proper antecedent basis. Claim 12 has the same issue.
Claim 7, line 2, --instructions for—should be inserted before “generating”. Claim 17 has the same issue.
Claim 9, line 11, --the-- should be inserted before “first”. Claim 19 has the same issue.
Claims 8 and 18 depend claims 7 and 17 respectively and inherit the issues in claims 7 and 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt et al. US Patent Application Publication 2006/0212862 A1 in view of Bebee at el (US Patent 10,409,560 B1).
As to claim 1, Nesbitt teaches a method comprising:
 	receiving, by a compiler executing on a computing device, source code instructions for a program to be compiled, (See Fig.2 and associated text, e.g. [0012] - computer program 32 to be executed by CPU 12 and optimized by computer program tool 30 in accordance with the present invention and [0013] -program tool 30 fetches the "next" instruction of program 32 to be optimized and executed) wherein the source code instructions includes a target expression that includes a block of code (pseudo code for Class C, see e.g. [0014]) and the target expression invokes a particular method call on a particular object type and identifying, by the compiler, the target expression (see e.g. [0013]- program tool 30 determines if this instruction of program 32 is a command to call/invoke a function such as a "method" (decision 104); if any of the program instructions or statements of the called method(s) is to conditionally evaluate a fixed variable (decision 130, yes branch), then program tool 30 determines if the conditional evaluation of the fixed variable always results in immediate/direct return to the invoker of the called method without anything productive resulting from the method, for example, without a call to another method, without a useful computation, without expression evaluation, and without statement evaluation (decision 132). Program tool 30 makes this determination by examining the resultant instruction of the aforementioned conditional evaluation to determine if it is a return to invoker. If something productive occurs (such as the resultant instruction is not a return), then program tool 30 proceeds to step 100 to fetch and process the next instruction or statement of program 32. However, if nothing productive results from the conditional evaluation of the fixed variable (except return to the caller) (decision 132, yes branch, then in step 134 program tool 30 would delete the call in the invoking method to the invoked (and thereby avoid execution of the conditional evaluation) and the program instructions in the invoking method needed to compute the argument for the call to the invoked method).



In an analogous art of code optimization, however, Bebee teaches a target block of code that operates on a graph (e.g. source code example SCE1, See e.g. col.7 lines 7-21 and  col.15 lines 6-12 - source code of a graph analysis program and an indication of an input graph data set which is to be analyzed (which may be included in the source code, or supplied as a parameter of the program) may be obtained, for example, via a programmatic interface at one or more computing devices of a graph analytics service, a graph program acceleration system or tool, determining that the target block of code that operates on the graph is eligible for graph-specific compiler optimization (See e.g. col.7 lines 53-58: during the analysis and processing of the BFS source code by a graph program acceleration system, one or more optimization operations may be identified for a GPU-based platform. For example, lines 4, 5 and 6 may be fused into a single compute kernel), generating a block of graph-specific intermediate representation instructions to replace a target expression (See e.g.col.15 lines 38-40- the system may search for one or more optimizations that can be performed on the original abstract syntax tree, and generate a transformed version of the abstract syntax tree which represent the results of such a first set of optimizations and lines 52-55 -another set of optimization opportunities may be identified with respect to the dependency graph--e.g., tasks may be divided up into parallelizable sub-tasks, tasks may be merged, and so on), compiling the source code instructions to generate intermediate representation instructions (See e.g. col.15 lines 29-31 and lines 63-66 - The source code may be parsed, and an abstract syntax tree may be generated (element 707), e.g., at a translation layer of the service or system in one embodiment; The abstract syntax trees and/or the task dependency graphs may be referred to as intermediary data structures herein with respect to the graph analysis program, wherein the intermediate representation instructions contain the block of graph-specific intermediate representation instructions in place of the target expression (See e.g. col.15 lines 55-58 - A transformed version of the dependency graph may be created in one embodiment, reflecting the optimizations applied to the original task graph and col.16 lines 7-10: the intermediate representations may be re-used--e.g., a given task dependency graph may be used to generate respective distinct executable code representations and run at several different hardware/software platforms).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt to incorporate/implement the limitations as taught by Bebee in order to provide a more efficient method/system of optimizing code on a variety of platforms.

As to claim 3, Bebee further teaches wherein compiling the source code instructions to generate the intermediate representation instructions comprises: for each subset of subsets of instructions that make up the source code instructions: identifying whether the subset contains the target expression; if the subset contains the target expression, inserting the block of graph-specific intermediate representation instructions into the intermediate representation instructions; ORA200036-US-NP2Docket No.: 50277-5551 if the subset does not contain the target expression, translating the subset into a block of intermediate representation instructions; compiling the inserted block of graph-specific intermediate representation instructions and the block of intermediate representation instructions to generate the intermediate representation instructions (See e.g. col.7 lines 53-58: during the analysis and processing of the BFS source code by a graph program acceleration system, one or more optimization operations may be identified for a GPU-based platform. For example, lines 4, 5 and 6 may be fused into a single compute kernel), col.15 lines 29-31 and lines 45-58 - The source code may be parsed, and an abstract syntax tree may be generated (element 707), e.g., at a translation layer of the service or system in one embodiment; A transformed version of the dependency graph may be created in one embodiment, reflecting the optimizations applied to the original task graph and col.16 lines 7-10: the intermediate representations may be re-used--e.g., a given task dependency graph may be used to generate respective distinct executable code representations and run at several different hardware/software platforms).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt to incorporate/implement the limitations as taught by Bebee in order to provide a more efficient method/system of optimizing code on a variety of platforms.

As to claim 11, the limitations of claim 11 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.

5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt in view of Bebee, as applied to claims 1 and 11 above, and further in view of MacLeod et al. US 2020/0133744 A1).
As to claim 2, Nesbitt in view of Bebee teaches the limitations of claim 1, but does not specifically teach wherein the particular object type is based on an abstract class and the particular method is an abstract method call defined in a graph optimized application programming interface (API).
In an analogous art of optimization, however, MacLeod teaches wherein a particular object type is based on an abstract class and the particular method is an abstract method call defined in a graph optimized application programming interface (API) (See e.g. [0049] - data structure synthesizer 413 may be configured to transform API definition 411a into a tree-like graph having a hierarchical data arrangement consistent with an API specification; data structure synthesizer 413 may be configured to determine and analyze root objects and sub-objects, properties, models, etc., for a schema (e.g., a hierarchical schema) and [0057] - data structure synthesizer 713 may generate a syntactic data structure as an abstract syntax tree, or "AST." An AST, at least in some examples, may be a graph or tree data representation of an abstract syntax structure of an API definition set forth consistent with an API specification. Nodes an abstract syntax tree may refer to an object or object type compliant with an API specification).


As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 2, and therefore, is rejected for the reasons stated above.

8.	Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt in view of Bebee, as applied to claims 1 and 11 above, and further in view of Heilbrunn US Patent Application Publication 2018/0107463 A1).
As to claim 4, Nesbitt in view of Bebee teaches the limitations of claim 1, but does not specifically teach wherein generating the block of graph-specific intermediate representation instructions comprises: analyzing the target block of code to determine whether the target block of code contains one or more disallowed calls; upon determining that the target block of code contains at least one of the one or more disallowed calls, causing a compile time error.  
In an analogous art, however, Heilbrunn teaches wherein generating the block of graph-specific intermediate representation instructions comprises: analyzing the target block of code to determine whether the target block of code contains one or more disallowed calls (See Fig.4 and associated text e.g. [0044] - compiler 204 obtains filter 212 including blacklist 216. Blacklist 216 includes a list of elements of the programming language that are not allowable to be used by process 106 of multi-user system 100. In 408, compiler 204 identifies the next element in the received source code. For example, compiler 204 may parse the source code to detect each package, class, and class member. In 410, compiler 204 compares the element to the list of elements in blacklist 216 to determine whether the element is in blacklist 216. If the element is not in blacklist 216, method 300 returns back to 408 to identify the next element in the source code and determine whether the next element is in blacklist 216, upon determining that the target block of code contains at least one of the one or more disallowed calls, causing a compile time error (see e.g. [0044] - If the element is in blacklist 216, then in 412, compiler 204 rejects the source code from user 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Bebee to incorporate/implement the limitations as taught by Heilbrunn in order to provide a more efficient and secure method/system of dynamically loading code, as suggested by Heilbrunn (See [0012]).

As to claim 5, Heilbrunn further teaches wherein the one or more disallowed calls comprise at least one of a: try, throw, and catch block, [a for loop, an enhanced for loop, a switch statement, a synchronize statement, a labeled statement, or an assert statement] (See e.g. [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Bebee to incorporate/implement the limitations as taught by Heilbrunn in order to provide a more efficient and secure method/system of dynamically loading code, as suggested by Heilbrunn (See [0012]).

As to claim 6, Heilbrunn further teaches wherein the one or more disallowed calls comprise a blacklist of object types that cannot be invoked within the target block of code compiler 204 obtains filter 212 including blacklist 216. Blacklist 216 includes a list of elements of the programming language that are not allowable to be used by process 106 of multi-user system 100. In 408, compiler 204 identifies the next element in the received source code. For example, compiler 204 may parse the source code to detect each package, class, and class member. In 410, compiler 204 compares the element to the list of elements in blacklist 216 to determine whether the element is in blacklist 216. If the element is not in blacklist 216, method 300 returns back to 408 to identify the next element in the source code and determine whether the next element is in blacklist 216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Bebee to incorporate/implement the limitations as taught by Heilbrunn in order to provide a more efficient and secure method/system of dynamically loading code, as suggested by Heilbrunn (See [0012]).
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.


9.	Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt in view of Bebee, as applied to claims 1 and 11 above, and further in view of Schulte et al. US Patent Application Publication 2011/0265067 A1).
As to claim 7, Nesbitt in view of Bebee teaches the limitations of claim 1, but does not specifically teach wherein the block of graph-specific intermediate representation instructions comprises generating multiple threads for executing the target block of code in parallel.
In an analogous art of optimization, however, Schulte teaches wherein the block of graph-specific intermediate representation instructions comprises generating multiple threads for executing the target block of code in parallel (see e.g. [0030] -The native system 110 corresponds to any platform for executing the native code 114 provided by the native code generator module 112; Suppose, for example, that a loop involves 1000 iterations that can be parallelized the processing resources 122 can correspond to different processing threads,  [0042]- the TJIT compiler system 102 drives the native system 110 to execute the native code 114 in either the normal (sequential) execution mode or the parallel execution mode (based on the compiled version of the parallelized code 128, if, in fact, it has been determined that the loop can be parallelized), and [0044] - If the TJIT compiler system 102 determines that at least part of the loop can be parallelized, it produces recompiled native code 114 which directs the native system 110 to execute that part of the loop in a parallel mode of operation).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Bebee to incorporate/implement the limitations as taught by Schulte in order to provide a more efficient method/system of parallelizing code for the purpose of optimization, as suggested by Schulte ([0001]).
As to claim 8, Schulte further teaches wherein the block of graph-specific intermediate representation instructions comprises instructions for handling race conditions within the multiple threads for executing the target block of code in parallel (see e.g. [0059] - the parallelization analysis module 206 determines whether a current iteration under consideration involves a memory access which conflicts with memory accesses associated with the group being formed. There is a conflict when the operation components associated with plural iterations are not independent of each other, and therefore cannot be performed in parallel; the operations performed in two or more iterations write to the same memory location(s). This scenario is a poor candidate for parallelization because the final outcome of this operation will depend on unpredictable race conditions (that is, if it is performed by two unsynchronized processing resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Bebee to incorporate/implement the limitations as taught by Schulte in order to provide a more efficient method/system of parallelizing code for the purpose of optimization, as suggested by Schulte ([0001]).
As to claim 10, Schulte further teaches wherein the intermediate representation instructions represent bytecode (see [0029] - the intermediate code 108 can correspond to Microsoft Intermediate Language (MSIL) code used in the context of Microsoft's .NET framework (provided by Microsoft.RTM. Corporation of Redmond, Wash.), or to bytecode used in the context of Sun System's Java VM Framework (now provided by Oracle.RTM. Corporation of Redwood City, Calif.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Bebee to incorporate/implement the limitations as taught by Schulte in order to provide a more efficient 
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 7, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 8, and therefore, is rejected for the reasons stated above.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of claim 10, and therefore, is rejected for the reasons stated above.

Allowable Subject Matter
10.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192